Citation Nr: 0927607	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  04-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1948 to May 
1952, from October 1952 to September 1953, and from June 1954 
to March 1970.  The Veteran died in February 2003.  The 
appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  Jurisdiction over the claims file was later 
transferred to the Roanoke, VA RO because the appellant 
relocated.  

This matter was remanded in June 2005, March 2007, and July 
2007.  A review of the record shows that the RO has complied 
with all remand instructions to the extent possible.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

A videoconference hearing was scheduled for June 7, 2007, and 
the claimant failed to appear.  The appellant did not file a 
motion for a new hearing date within 15 days following the 
hearing date.  Accordingly, the case will be processed as 
though the request for a hearing had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2008).  


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection was not 
established for any disability and there is no evidence 
showing that he was exposed to ionizing radiation in service.

2.  The Veteran died in February 2003.  According to the 
death certificate, the cause of his death was chronic 
obstructive pulmonary disease (COPD).  

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the Veteran's death was 
related to his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1310, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The initial notification in this case was by way of 
a letter from the RO to the appellant dated in April 2003.  
Additionally, in July 2008, the appellant was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the appellant, the Board finds no prejudice to 
her in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, in light of the following decision which finds that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability ratings 
and effective dates to be assigned are rendered moot.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains some of the Veteran's service 
treatment records, as well as post-service private medical 
records.  The Board acknowledges that some of the Veteran's 
service treatment records are not on file.  Due to the 
missing service treatment records, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record also contains a VA opinion report 
dated in July 2005.  The report obtained is fully adequate 
and contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
appellant and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the appellant's appeal.  

Criteria & Analysis

Pursuant to 38 U.S.C.A. § 1110, a Veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In order for service connection for the cause of a Veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a Veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

As stated before, the Veteran's death certificate states that 
he died from COPD in February 2003.  Service connection was 
not in effect for any disabilities.  The appellant contends 
that the Veteran's lung disorder was secondary to either 
radiation exposure or asbestos exposure during service.  

A VA opinion dated in July 2005 reflects that the Veteran 
apparently died of COPD.  The examiner noted that review of 
the claims file also revealed a prior diagnosis of emphysema, 
which is another synonym for this condition.  The Veteran was 
apparently exposed to asbestos to some degree undefined 
during his military career.  The examiner noted that the 
Veteran was also a smoker for 40 years, and the record 
indicated that he admitted to smoking one and a half to two 
packs per day.  The examiner opined that asbestosis did not 
cause COPD.  The examiner reasoned that asbestosis is a 
restrictive fibrotic disease, not an obstructive disease, and 
therefore if the cause of death was accurately diagnosed as 
COPD, this cannot be secondary to asbestos exposure.  The 
examiner noted that the Veteran's cigarette history is the 
much more likely cause of his COPD.  

A letter from Dr. C.S. dated in January 2009 reflects that 
Dr. C.S. treated the Veteran from 1999 to 2003 for severe 
emphysema.  Dr. C.S. opined that the Veteran's COPD was 
severe and precipitated by cigarette smoking and occupational 
exposures during service.  

The Board has considered the January 2009 opinion by Dr. C.S. 
that the Veteran's COPD was precipitated partially by 
occupational exposures during service.  However, no rationale 
was given.  The Board finds that the January 2009 opinion is 
of diminished probative value.  The Board notes that the July 
2005 VA examiner gave a detailed rationale for the opinion 
that asbestosis exposure did not cause the Veteran's COPD, 
and that cigarette history was the much more likely cause of 
his COPD.  The Board therefore finds that the July 2005 VA 
examination findings are entitled to more weight than Dr. 
C.S.'s findings.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Finally, the Board notes the appellant's claim that the 
Veteran's lung disorder was secondary to radiation exposure.   
In order to attribute service connection for a disability to 
exposure to ionizing radiation during service, the Veteran 
must have, in fact, been shown to have been exposed to 
ionizing radiation.  There is no evidence in the record that 
the Veteran was exposed to ionizing radiation during active 
service.  The Veteran's service treatment records are silent 
as to radiation exposure.  The appellant's statements that 
the Veteran was exposed to radiation in service during a 
nuclear device demonstration are not specific enough to 
establish exposure to any harmful chemicals, let alone 
ionizing radiation.  Without establishing that the Veteran 
was exposed to harmful substances during service, there is no 
connection between active military service and the medical 
conditions that the appellant alleges the Veteran had.  
Moreover, the Board notes that there is no evidence that the 
Veteran was diagnosed with a radiogenic disease, or that his 
lung disorder was associated with radiation exposure.  

Thus, although we are sympathetic with the appellant's loss 
of her husband, the appellant's claim must be denied.  


ORDER

Service connection for the cause of the Veteran's death is 
not warranted.

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


